Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This office action correspondence is in response to Applicant’s amendments filed 29 April 2022.
Claims 1, 6-7, 10, 12, 14-16, 28-34 are pending. Claims 2-5, 8-9, 11, 13, and 17-27 are cancelled. Claim 1, 6, 10, 28, 29 are amended. Claims 32-33 are new.
Drawings
Drawing objections discussed in the office action of 01 Feb 2021 are withdrawn in light of the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 10, 14- 16, 29, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (US 2003/0089314 A1 hereinafter “Matsuki”) in view of Mehta et al. (US 2008/0276958 A1 hereinafter “Mehta”).
Regarding claim 1, Matsuki teaches an upper electrode (comprising showerhead 20a, Fig. 3a, abstract, paragraph [0052], [0058]) for use in a substrate processing system (plasma CVD film-forming device, Fig. 2, paragraph [0049]), wherein the upper electrode is positioned over and facing a substrate support (comprising susceptor 3, Fig. 2, paragraph [0049]) the upper electrode comprising:
a plasma-facing lower surface (as can be understood from Fig. 2, paragraph [0010], [0014]), wherein the plasma-facing lower surface includes a center region (comprising 24a, Fig. 3a), a concave outer region (see annotated Fig. 3a below), an edge region (see annotated Fig. 3a below), and a plurality of holes (not labeled in Fig. 3a, but is shown) configured to allow process gases to flow through the upper electrode (comprising 20a, Fig. 3a) (Fig. 2 shows the overall apparatus, paragraph [0006],[0010], [0084]); 
the center region decreases in thickness from a center of the upper electrode to the concave outer region (see annotate Fig. 3a below);
the concave outer region (see annotated Fig. 3a below) is located radially outside of the center region and varies in thickness from the center region to the edge region wherein the concave outer region is substantially continuously curvilinear from the center region to the edge region (see annotated Fig. 3a below) {“the concave outer region is substantially continuously curvilinear from the center region to the edge region” is interpreted under broadest reasonable interpretation as the concave outer region is mostly continuously bounded/formed by curved lines from the center region to the edge region. Since Matsuki teaches in Fig. 3a-3c configurations of concave regions formed with curved lines and additionally teaches that the upper electrode (showerhead 20, Fig. 3a-3c) comprises a concave rotating surface wherein “a rotating surface is defined as a curved surface that is generated by rotating a curved line on a plane around a straight line on a same plane” (para. [0051]), Matsuki meets claim limitation “concave outer region is substantially continuously curvilinear from the center region to the edge region.”}, 
the edge region extends from the concave outer region to an outer edge of the upper electrode (see annotated Fig. 3a below),
wherein a thickness at the center of the upper electrode (20a, Fig. 3a) is greater than the thickness in the concave outer region (see annotated Fig. 3a below),
wherein the thickness of the edge region is greater than the thickness in the concave outer region (see annotated Fig. 3a of Matsuki below)
See annotated Fig. 3a of Matsuki below for understand of the electrode thickness limitations.

    PNG
    media_image1.png
    592
    1235
    media_image1.png
    Greyscale



Matsuki does not explicitly teach, wherein the center region, the concave outer region, and the edge region are selected to minimize radial non-uniformity in a plasma distribution generated between the upper electrode and the substrate support during substrate processing, wherein a thickness at the center of the upper electrode is selected to suppress a center peak of the plasma distribution, and wherein the thickness of the edge region is selected to suppress an edge peak of the plasma distribution.
However, Matsuki teaches varies upper electrode profiles having varying thicknesses across a plasma-facing surface (Fig. 3a-3c) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming, operating) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches an upper electrode (comprising ceiling electrode140, Fig. 1 and 2) suitable for use in an etching chamber or a CVD chamber (paragraph [0047]) wherein the upper electrode (140, Fig. 1 and 2) has a varying cross-sectional thickness or profile which is substantially continuously curvilinear wherein the profile of the upper electrode (140, Fig. 1 and 2) is experimentally determined based on test results of test substrates that are etched using a conventional flat upper/ceiling electrode and the arcuate profile (146, Fig. 2) of the upper electrode (140, Fig 1 and 2) is shaped to compensate for the etch profile on the substrate obtained with processing the substrate using the flat electrode, resulting in uniform substrate processing (paragraph [0026]-[0027]) and wherein the electrode can have a contour with a multi-radius arc (160, Fig. 4)(paragraph [0028]).  Mehta additionally teaches a specific example (Fig. 2) of an upper electrode (140, Fig. 2) with a varying cross-sectional thickness wherein the thickness of the upper electrode is greatest at the center of the upper electrode, the thickness of the edge region is greater than the thickness in the concave outer region (see annotated Fig. 2 below). Mehta further teaches that varying the profile of the upper electrode (i.e. shape and thickness of the upper electrode) varies/adjusts the plasma density across the surface of the substrate support to enable uniform processing (i.e. etch uniformity) across the substrate (paragraph [0024]-[0027]). In other words, Mehta teaches that the thickness of the substrate facing surface of an upper electrode is a known result-effective variable which affects plasma density and processing rate (i.e. etch rate) in a substrate processing chamber which ultimately affects the uniformity of substrate processing. Though Mehta teaches an example directed toward plasma etching, Mehta further teaches that the teachings/principles of the electrode (i.e. contoured ceiling electrode) could be applied in CVD (i.e. chemical vapor deposition or film deposition) applications, as would be apparent to one of ordinary skill in the art (Mehta: paragraph [0047]).
See annotated Fig. 2 of Mehta below.

    PNG
    media_image2.png
    682
    1051
    media_image2.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode in view of teachings of Mehta in the apparatus of Matsuki to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]). Thus, limitations “wherein the center region, the concave outer region, and the edge region are selected to minimize radial non-uniformity in a plasma distribution generated between the upper electrode and the substrate support during substrate processing,” “wherein a thickness at the center of the upper electrode and is selected to suppress a center peak of the plasma distribution,” and “wherein the thickness of the edge region is selected to suppress an edge peak of the plasma distribution” would be met through routine optimization and depending on process chamber operating conditions.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Regarding claim 6, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above and Matsuki further teaches wherein the center region (comprising 24a, Fig. 3a) tapers from the center of the upper electrode to the concave outer region (as can be understood from annotated Fig. 3a above in claim 1 rejection, see also paragraph [0052]-[0058]). Mehta additionally teaches wherein the center region (comprising convex bulge 150, Fig. 2, paragraph [0027]) tapers from the center of the upper electrode to the concave outer region (as can be understood from annotated Fig. 2 of Mehta above, see also paragraph [0027]).
Regarding claim 7, Matsuki in view of Mehta teaches all of the limitations of claim 1 and 6 as applied above and Matsuki further teaches the center portion (comprising 24a, Fig. 3a) has a slope and additionally teaches that an electric field is generated below the upper electrode during operation of the substrate processing system (paragraph [0011],[0014],[0050]). Additionally, Mehta teaches that the center portion (comprising convex bulge 150, Fig. 2, paragraph [0027]) has a slope and that an electric field is generated below the upper electrode during operation of the substrate processing system (paragraph [0025]-[0026]). Thus meeting claim 7 limitation “a slope of the inner operation corresponds to an electric field generated below the upper electrode during operation of the substrate processing system.”
Regarding claim 10, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above Matsuki further teaches wherein the center region (comprising 24a, Fig. 3a) is convex and has a thickness that decreases in a curvilinear fashion from the center of the upper electrode to the concave outer region (as understood from annotated Fig. 3a of Matsuki above in claim 1 rejection). Additionally, Mehta teaches wherein the center region (comprising 150, Fig. 2) is convex and has a thickness that decreases in a curvilinear fashion from the center of the upper electrode to the concave outer region (as understood from annotated Fig. 2 of Mehta in claim 1 rejection above).
Regarding claim 14 and 15, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above and Matsuki further teaches a gas distribution device (i.e. shower head) comprising the upper electrode of claim 1 (Fig. 3a, abstract, claim 14 and 17).
Regarding claim 16, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above and Matsuki further teaches a processing system (plasma CVD film forming device, Fig. 2) comprising the gas distribution device (comprising upper electrode 20a, Fig. 3a) of claim 14.
Regarding claim 29, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above including an upper electrode having a varying thickness including a concave outer region and a first radius and further teaches that the thickness varies in a curvilinear fashion (as understood from Fig. 3a of Matsuki and Fig. 2 of Mehta) but does not clearly teach/show wherein the thickness of the upper electrode decreases in a curvilinear fashion from the center region into the concave outer region and increases in a curvilinear fashion from the concave outer region to the edge region.
However, Matsuki further teaches various examples of varying the thickness in an upper electrode at different radial points (Fig. 3a-3b) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches varying the thickness/shape profile of the upper electrode to effect the electric flux across a plasma facing surface (comprising arcuate surface 144, Fig. 1 and 2) of the upper electrode wherein the shape of the surface (comprising 144, Fig. 1 and 2) can have multi-radius curve surface (paragraph [0024]), and the shape of the surface(144, Fig. 1 and 2) and the shape of the surface is experimental obtained selected to control a plasma density or flux formed between the upper electrode and the substrate support (paragraph [0024]-[0026]) to enable uniform substrate processing (paragraph [0027] last sentence; paragraph [0029] last sentence). Further, Mehta appears to teach the thickness of the upper electrode decreases in a curvilinear fashion from the center region into the concave outer region and increases in a curvilinear fashion from the concave outer region to the edge region as understood from annotated Fig. 2 of Mehta in claim 1 rejection above.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode in view of teachings of Matsuki and Mehta in the apparatus of Matsuki in view of Mehta to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]).
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Regarding claim 30, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above and Matsuki further teaches wherein the edge region is flat (as understood from annotated Fig. 3a of Matsuki above in claim 1 rejection).
Regarding claim 31, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above including an edge region (see annotated Fig. 3a of Matsuki in claim 1), but Matsuki in view of Mehta as applied above does not explicitly teach wherein the edge region is convex.
However, Matsuki teaches various other upper electrode configurations (Fig. 3a-3c) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches varying the thickness/shape profile of the upper electrode to affect the electric flux across a plasma facing surface (comprising arcuate surface 144, Fig. 1 and 2) of the upper electrode wherein the shape of the surface (comprising 144, Fig. 1 and 2) can have multi-radius curve surface (paragraph [0024]), and the shape of the surface(144, Fig. 1 and 2) and the shape of the surface is experimental obtained selected to control a plasma density or flux formed between the upper electrode and the substrate support (paragraph [0024]-[0026]) to enable uniform substrate processing (paragraph [0027] last sentence; paragraph [0029] last sentence). Mehta also teaches an example having a convex edge region (Fig. 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode including the edge of the upper electrode in view of teachings of Matsuki and Mehta in the apparatus of Matsuki in view of Mehta to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]).
Regarding claim 32, Matsuki teaches wherein the upper electrode is substantially continuously curvilinear from the center of the upper electrode to the edge region (as understood from Fig. 3a-3C and para. [0051]). Additionally, Mehta teaches wherein the upper electrode is substantially continuously curvilinear from the center of the upper electrode to the edge region (as understood from Fig. 2 and 4).
Regarding claim 33, Matsuki in view of Mehta as applied above teaches all of the limitations of claim 1 but does not explicitly teach wherein a width of the center region is greater than a width of the edge region.
However, Matsuki teaches various other upper electrode configurations (Fig. 3a-3c; in particular, Fig. 3c shows an example of a center region having a greater width than an edge region.) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches varying the thickness/shape profile of the upper electrode to affect the electric flux across a plasma facing surface (comprising arcuate surface 144, Fig. 1 and 2) of the upper electrode wherein the shape of the surface (comprising 144, Fig. 1 and 2) can have multi-radius curve surface (paragraph [0024]), and the shape of the surface(144, Fig. 1 and 2) and the shape of the surface is experimental obtained selected to control a plasma density or flux formed between the upper electrode and the substrate support (paragraph [0024]-[0026]) to enable uniform substrate processing (paragraph [0027] last sentence; paragraph [0029] last sentence). Furthermore, Mehta teaches an embodiment shown in Fig. 2 wherein the width of the center region is greater than a width of the edge region (as understood from annotated Fig. 2 in claim 1 rejection above).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape (i.e. concavity or convexity)  and width/dimensions of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode including the edge of the upper electrode in view of teachings of Matsuki and Mehta in the apparatus of Matsuki in view of Mehta to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]).
Regarding claim 34, Matsuki in view of Mehta as applied above teaches all of the limitations of claim 1 but does not explicitly teach wherein the thickness at the center of the upper electrode is greater than the thickness of the edge region.
However, Matsuki teaches varies upper electrode profiles having varying thicknesses across a plasma-facing surface (Fig. 3a-3c) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches an upper electrode (comprising ceiling electrode140, Fig. 1 and 2) suitable for use in an etching chamber or a CVD chamber (paragraph [0047]) wherein the upper electrode (140, Fig. 1 and 2) has a varying cross-sectional thickness or profile which is substantially continuously curvilinear wherein the profile of the upper electrode (140, Fig. 1 and 2) is experimentally determined based on test results of test substrates that are etched using a conventional flat upper/ceiling electrode and the arcuate profile (146, Fig. 2) of the upper electrode (140, Fig 1 and 2) is shaped to compensate for the etch profile on the substrate obtained with processing the substrate using the flat electrode, resulting in uniform substrate processing (paragraph [0026]-[0027]) and wherein the electrode can have a contour with a multi-radius arc (160, Fig. 4)(paragraph [0028]).  Mehta additionally teaches a specific example (Fig. 2) of an upper electrode (140, Fig. 2) with a varying cross-sectional thickness wherein the thickness of the upper electrode is greatest at the center of the upper electrode, the thickness of the edge region is greater than the thickness in the concave outer region (see annotated Fig. 2 below). Mehta further teaches that varying the profile of the upper electrode (i.e. shape and thickness of the upper electrode) varies/adjusts the plasma density across the surface of the substrate support to enable uniform processing (i.e. etch uniformity) across the substrate (paragraph [0024]-[0027]). In other words, Mehta teaches that the thickness of the substrate facing surface of an upper electrode is a known result-effective variable which affects plasma density and processing rate (i.e. etch rate) in a substrate processing chamber which ultimately affects the uniformity of substrate processing.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode in view of teachings of Mehta in the apparatus of Matsuki to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]). 
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Matsuki et al. (US 2003/0089314 A1 hereinafter “Matsuki”) in view of Mehta et al. (US 2008/0276958 A1 hereinafter “Mehta”) as applied above in claims 1, 6-7, 10, 14- 16, 29, 30-34 and further in view of Yamazaki (US 2011/0053357 A1).
Regarding claim 12, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein vertices and corners of the upper electrode are rounded by a radius of 0.5mm -10mm.
However, Yamazaki teaches an upper electrode (electrode 101, Fig. 2 to 6B, 8A to 9B; paragraph [0024]-[0027], abstract) having vertices and corners (comprising edges and corners of projected 141 portions and depressed portions 143, Fig. 2, 4B, 5A, 5B, 6B, 8B; paragraph [0065]-[0067]). Additionally, Yamazaki teaches rounding the edges and corners of the upper electrode to reduce overconcentration of electric field to reduce local arc discharge and particle generation (paragraph [0065]-[0067]). Yamazaki further teaches a curvature radius of 10 mm for the vertices/edge and corner (paragraph [0073]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round the vertices and corners of the upper electrode by a radius of 10 mm in view of teachings of Yamazaki in the apparatus of Matsuki in view of Mehta to enable reducing overconcentration of electric field to reduce local arc discharge and particle generation (Yamazaki: paragraph [0065]-[0067]).  Further, it would be obvious to optimize the radius of curvature of vertices and corners of the upper electrode to enable optimizing reduction of overconcentration of electric field to reduce local arc discharge and particle generation (Yamazaki: paragraph [0065]-[0067]).  
Additionally, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP 2144.05).
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Claim 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Matsuki et al. (US 2003/0089314 A1 hereinafter “Matsuki”) in view of Mehta et al. (US 2008/0276958 A1 hereinafter “Mehta”) as applied above in claims 1, 6-7, 10, 14- 16, 29, 30-34 and further in view of Matsumoto et al. (US 2007/0227666 A1 hereinafter “Matsumoto”).
Regarding claim 28, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein the center region has a thickness that decreases in a linear fashion to the concave outer region.
However, Matsuki teaches in at least Fig. 3a that the thickness decresses from a center region to a concave outer region. Matsuki further teaches various examples of varying the thickness in an upper electrode at different radial points (Fig. 3a-3b) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches varying the thickness/shape profile of the upper electrode to affect the electric flux across a plasma facing surface (comprising arcuate surface 144, Fig. 1 and 2) of the upper electrode wherein the shape of the surface (comprising 144, Fig. 1 and 2) can have multi-radius curve surface (paragraph [0024]), and the shape of the surface(144, Fig. 1 and 2) and the shape of the surface is experimental obtained selected to control a plasma density or flux formed between the upper electrode and the substrate support (paragraph [0024]-[0026]) to enable uniform substrate processing (paragraph [0027] last sentence; paragraph [0029] last sentence). 
Further, Matsumoto teaches an upper electrode (34, Fig. 1, 2, 5, 12; paragraph [0037]) including a lower plasma-facing surface wherein the center region (comprising 37, Fig. 1, 2, 5, 12) has a thickness that decreases in a linear fashion to an outer region  (see Fig. 1, 2, 5, and 12) wherein such a configuration can enable controlling of the spatial distribution of a plasma density (paragraph [0053]-[0056]) and the parameter such as projected height A, diameter B and edge incline angle θ (Fig. 5) can be controlled/adjusted (paragraph [0056]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the upper electrode surface shape to include a linear decrease in thickness from a center region to a concave outer region in view of teachings of Matsuki, Mehta, and Matsumoto in the apparatus of Matsuki in view of Mehta to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]).
Response to Arguments
Applicant’s arguments dated 29 April 2022 have been considered but are not found persuasive as further discussed hereunder. 
Applicant argues (remarks page 8) regarding independent claim 1, that Matsuki fails to disclose that, inter alia, the concave outer region is substantially continuously curvilinear from the center region to the edge region as recited in claim 1. Applicant argues that the concave outer region of Matsuki is substantially flat.
Examiner respectfully disagrees and explains that “the concave outer region is substantially continuously curvilinear from the center region to the edge region” is a broad claim limitation which is interpreted as the concave outer region is mostly continuously bounded/formed by curved lines from the center region to the edge region. Since Matsuki teaches in Fig. 3a-3c configurations of concave regions formed with curved lines and additionally teaches that the upper electrode (showerhead 20, Fig. 3a-3c) comprises a concave rotating surface wherein “a rotating surface is defined as a curved surface that is generated by rotating a curved line on a plane around a straight line on a same plane (para. [0051]), Matsuki meets claim limitation “concave outer region is substantially continuously curvilinear from the center region to the edge region.”
Applicant argues (remarks page 9) regarding independent claim 1, that the proposed modification of Matsuki in view of Meta is not obvious and relies on impermissible hindsight since Matsuki is directed toward a showerhead for a deposition chamber while Mehta is directed to a ceiling electrode for a pre-clean chamber/etching process.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner responds that in the instant case both Matsuki and Mehta teach upper electrodes for plasma generation wherein teachings of Mehta regarding the shape/profile of the upper electrode are used to modify the shape of the upper electrode of Matsuki. It would be obvious for one of ordinary skill in the art to adjust the shape of the upper electrode of Matsuki based on experimentally obtained data as taught by Mehta to enable optimized plasma density distribution across a substrate in order to result in uniform substrate processing, as explained in detail in claims rejections above. Additionally, Mehta teaches in para. [0047] “the ceiling electrode…can be used in other types of applications as would be apparent to one of ordinary skill, for example, etching chambers, CVD chambers.”
Applicant argues (remarks page 10-11) regarding independent claim 1 that Mehta does not provide any teaching or suggestion to one skilled in the art regarding the shape of a showerhead used for CVD. Additionally, there would be no motivation for on skilled in the art to modify Matsuki, which is directed to attempting to achieve uniform film deposition, in view of teachings Mehta, which is directed to introducing electric flux non-uniformities to clean a substrate, prior to deposition, with an etch process.
Examiner respectfully disagrees and responds that Matsuki and Mehta are both directed toward plasma processing apparatus having upper electrodes (Matsuki: showerhead 20, Fig. 2; showerhead 20a, Fig. 3a, 20b, Fig. 3b, 20c, Fig. 3c; paragraph [0020], [0058]-[0059],abstract; Mehta: comprising contoured ceiling electrode 140, Fig. 1 and 2, paragraph [0021],[0023]). Though Mehta teaches an example directed toward plasma etching, Mehta further teaches that the teachings/principles of the electrode (i.e. contoured ceiling electrode) could be applied in CVD (i.e. chemical vapor deposition or film deposition) applications (Mehta: paragraph [0047]). Furthermore both Matsuki and Mehta teach that the surface profile/shape and thickness of the upper electrode affects the processing conditions such as plasma density and both Matsuki and Mehta teach adjusting/controlling the shape of the upper electrode to obtain uniform substrate processing (Matsuki: paragraph [0050],[0059], abstract; Mehta: paragraph [0027] last sentence, paragraph [0029] last sentence).  One of ordinary skill in the art would be motivated to combine the teachings of Mehta to modify the showerhead of Matsuki  by optimizing the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]).
Applicant argues (remarks middle page 11) regarding independent claim 1, that Mehta does not suggest a solution for providing a uniform plasma distribution for etching. Applicant argues that the proposed modification of Matsuki appears to require the hindsight provided by Applicant's own specification and claims.
Examiner responds that Mehta addresses a problem of substrate processing non-uniformity and suggests a solution for providing uniform substrate processing (i.e. etch uniformity) by adjusting the contour/shape/thickness of the ceiling electrode 140 (para. [0027]). Examiner notes that the instant invention also addresses the problem of substrate processing non-uniformity and also attempts to provide a solution to result in uniform substrate processing by adjusting the shape of the electrode (instant application para. [0025],[0049]-[0051]). Regarding applicant’s arguments concerning hindsight application of Applicant’s specification and claims, see response to arguments paragraph 55 and 57 above.
Applicant argues (remarks page 12-13) regarding independent claim 1, that neither Mehta nor Matsuki discloses selecting an electrode thickness or shape to suppress center and edge peaks to achieve uniform plasma distribution for etching.
Examiner responds “for etching” is not commensurate with the claims. The claims do not recite “etching” or “etch process.” Furthermore, Matsuki and Mehta as discussed in detail above teach that the surface profile/shape and thickness of the upper electrode affects the processing conditions such as plasma density. Additionally, both Matsuki and Mehta teach adjusting/controlling the shape of the upper electrode to obtain uniform substrate processing (Matsuki: paragraph [0050],[0059], abstract; Mehta: paragraph [0027] last sentence, paragraph [0029] last sentence). Mehta further explains that particular shape/contour dimensions of the electrode of a particular plasma processing apparatus can be experimentally obtained to produce an electrode which would enable optimized/uniform substrate processing (paragraph [0026]-[0027]). Examiner notes that the instant application discloses adjusting the shape of the electrode based on chamber operating conditions in order to adjust the plasma density to ultimately result in uniform substrate processing (i.e. minimizing etch non-uniformity, profile titling across the substrate are improved) (instant application paragraph [0027], [0049]-[0051]) which are the same concepts taught by Matsuki and Mehta as discussed in detail above.
In light of the above, independent claims 1 is rejected.
New claims 32-34 are rejected as discussed in detail in claims rejections above.
Additionally, dependent claims 6-7, 10, 12, 14-16, 28-31 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuji et al. (US 7,418,921 B2) teaches an upper electrode (shower plate) comprising a plurality of holes configured to deliver process gas into the chamber as well as methods/techniques for designing/selecting the shape of the upper electrode (abstract, Fig. 2, 7, claim 1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/              Examiner, Art Unit 1716                                                                                                                                                                                          
/RAM N KACKAR/              Primary Examiner, Art Unit 1716